UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
ABDAL RAZAK ALI (ISN 685),               )
                                        )
       Petitioner,                      )
                                        )
       v.                               )  Civil Action No. 09-cv-745 (RCL)
                                        )
BARACK OBAMA,                           )
President of the United States, et al., )
                                        )
       Respondents.                     )
____________________________________)

                                              ORDER

        Before the Court are petitioner’s Motion [1316] for Additional Discovery, respondents’

Motion [1324] for Extension of Time to Respond to Petitioner’s Discovery Request and to File

Respondents Motion for Judgment on the Record, respondents’ Consent Motion [1345] for

Second Extension of Time to Respond to Petitioner’s Proposed Factual Return for Public Filing,

and respondents’ Motion [1347] for Extension of Time to Respond to Petitioner’s Proposed

Factual Return for Public Filing. Upon consideration of the motions, the oppositions and replies

thereto, the applicable law, and the entire record herein, it is hereby

        ORDERED that respondents’ motion [1324] for extension of time to respond to

petitioner’s discovery requested is GRANTED nunc pro tunc; it is further

        ORDERED that respondents’ opposition filed on October 28, 2009 shall be deemed

timely filed; it is further

        ORDERED that pursuant to the Case Management Order, as amended by Judge Walton

[797], respondents’ motion for judgment on the record is due within fourteen days of this Order,

and petitioner’s opposition and, if appropriate, cross-motion for judgment on the record is due
fourteen days thereafter; it is further

        ORDERED that petitioner’s motion [1316] for additional discovery is DENIED for

failure to comply with Rule 7(m) of the Local Civil Rules; it is further

        ORDERED that respondents’ consent motion [1345] for second extension of time to

respond to petitioner’s proposed factual return for public filing is GRANTED nunc pro tunc; and

it is further

        ORDERED that respondents’ motion [1347] for extension of time to respond to

petitioner’s proposed factual return for public filing is GRANTED. Respondents shall have until

January 18, 2010 to respond to petitioner’s proposed factual return.

        SO ORDERED.



        Signed by Royce C. Lamberth, Chief Judge, on January 5, 20010.